Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/030,311 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 5/10/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2022.

Claim Interpretation
The examiner considers the term “frieze” to refer to the panels of the lintel in any orientation (i.e. does not imply a vertical surface). 
The examiner considers the term “operational” to be equivalent to functional or powered. It is suggested to recite language similar to the screen being “viewable” from the front of the mantlepiece in the closed position. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable memory card slot of claim 3, the battery or domestic electrical service of claim 9, 15, and 19, and a lock of claim 11 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2005/0204645 to Barchinski. Barchinski teaches a mantelpiece composed of columns (34 and 36 or 134 and 136) and a lintel (30 and 32 or 130 and 132) above the columns. A display device (14 or 114) is mounted within the lintel. The display device includes a screen (62 or 162) that is integrated with a door (60 or 160) and a signal module (20) sperate from the screen. The display device receives power and external communications (Barchinski, Par 49). A processor is considered inherent for the screen to provide the video and images from the media, is located in the computer connected to the screen (Barchinski, Par 41), or is in the signal module (Barchiski, Par 41).  The media is considered to be a graphics-file memory that is configured as a buffer memory (for streaming, ect), DVD (removable), or hard drive (computer).  The media tray (82) slides in an out of a slot for receiving the CD or DVD. The slot in the signal module is considered to be the removable memory card slot and accessible independent of the door position. Multiple display devices (screens and/or signal modules) can be located in the various surfaces of the mantel (Barchinski, Par 43).  A remote control sends instructions to the device (Barchinski, Par 42). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2005/0204645 to Barchinski. Barchinski discloses every element as claimed and discussed above except the door being lockable. The examiner is taking Official Notice that it is well known in the art of cabinetry, refrigerators, and furniture to provide a lock or latch for a moving object (doors, drawers, or displays) to keep the object secure or to control access. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the mantel of Barchinski by adding a lock or latch to the door to keep it secure or provide controlled access. 

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637